        Case 2:16-cr-00047-KJD-VCF Document 81 Filed 03/05/21 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:16-cr-00047-KJD-VCF
 4
                  Plaintiff,                      Order Granting Fifth Stipulation
 5
                                                  to Continue Revocation Hearing
 6         v.

 7   Xzavione Taylor,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the revocation hearing.
12
           IT IS THEREFORE ORDERED that the revocation hearing currently
13
     scheduled for March 9, 2021, at 11:00 a.m. is vacated and continued to
14
     April 6, 2021
     __________________     9 00 __.m
                        at ___:___ a
15
                        5 2021.
           DATED: March____,
16
17
18                                         Kent J. Dawson
                                           Senior United States District Judge
19
20
21
22
23
24
25
26
                                              2
